Citation Nr: 1706664	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  05-17 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an earlier effective date for service connection for status post lobectomy for lung cancer with chronic obstructive pulmonary disease.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969. He served in Vietnam and received the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for status post lobectomy for lung cancer with chronic obstructive pulmonary disease and assigned a 100 percent rating effective September 9, 2004.

In March 2016, the Board remanded this claim for further development, to include obtaining VA treatment records prior to February 2004 and to obtain a retrospective medical opinion regarding the onset of the Veteran's lung cancer.  VA treatment records prior to February 2004 have been associated with the claims file and the RO obtained a medical opinion in April 2016.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The law mandates that where the remand orders of the Board or the United States Court of Appeals for Veterans Claims (Court) are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).

The Board's March 2016 remand sought a medical opinion to determine whether the Veteran had lung cancer or its residuals continuously from March 26, 2002 to September 9, 2004.  The examiner was instructed to provide reasons for the opinion, to include consideration of the nature and growth rate of the lung cancer, as well as the Veteran's reports of symptoms.  An opinion was provided in April 2016, in which the examiner stated that the Veteran had diagnosable lung cancer in September 2003 (as indicated on an X-ray) but "not necessarily from March 2002."  As explained in the prior remand, the Board requires an opinion as to whether it is at least as likely as not that the disability was present for the period beginning with the Veteran's claim in March 2002.  The current opinion does not provide this information.  

Accordingly, the case is REMANDED for the following action:

1. Ask the examiner who provided the April 2016 opinion for a retrospective medical opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran had lung cancer or its residuals continuously from March 26, 2002 to September 9, 2004.  If the examiner is not available, the opinion may be provided by another medical professional.

The examiner should consider the nature and growth rate of the Veteran's lung cancer, and the Veteran's reports of symptoms.

If an opinion cannot be provided without resort to speculation, the examiner should state whether the inability to provide the opinion is due to the limits of examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence, which if obtained, would permit the needed opinion to be provided.

4. If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

